Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 1 of 26 Page ID #:191



    1   James R. Touchstone, SBN 184584
        jrt@jones-mayer.com
    2   Denise L. Rocawich, SBN 232792
        dlr@jones-mayer.com;
    3   JONES & MAYER
        3777 North Harbor Boulevard
    4   Fullerton, CA 92835
        Telephone: (714) 446-1400 / Facsimile: (714) 446-1448
    5
        Attorneys for Defendants, City of Lakewood, George Bouwens, Charles Carter,
    6   Patrick McGuckian, Sonia Dias Southwell, Howard I Chambers, Thaddeus
        McCormack and Adrienne Mendoza
    7

    8                            UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11   PATRICIA A. KRAGE, an                  Case No: CV 19-6069 DOC (SHK)
        individual,                            Judge: Hon. David O. Carter
   12
                    Plaintiff,                 DEFENDANTS CITY OF
   13                                          LAKEWOOD, BOUWENS, CARTER,
              vs.                              MCGUCKIAN, SOUTHWELL,
   14                                          CHAMBERS, MCCORMACK AND
        CITY OF LAKEWOOD, a municipal          MENDOZA’S ANSWER TO
   15   corporation; GEORGE BOUWENS;           COMPLAINT
        CHARLES CARTER; PATRICK
   16   MCGUCKIAN; SONIA DIAS
        SOUTHWELL; HOWARD I.
   17   CHAMBERS; THADDEUS
        MCCORMACK; JAMAAR BOYD-
   18   WEATHERBY; ADRIENNE L.
        MENDOZA; JONES & MAYER;
   19   RICHARD D. JONES; MARTIN J.
        MAYER; CALIFORNIA SUPERIOR
   20   COURT; LOS ANGELES COUNTY;
        DOES 1through 10, inclusive,
   21
                    Defendants.
   22

   23

   24

   25

   26
   27

   28
                                                1
                                       ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 2 of 26 Page ID #:192



    1         Answering Plaintiff’s Complaint for: (1) Violation of Civil Rights under 42
    2   U.S.C § 1983; (2) Negligent Deprivation of Civil Rights under 42 U.S.C § 1983;
    3   (3) Conspiracy to Violate Civil Rights under 42 U.S.C § 1983; (4) Conspiracy to
    4   Violate 18 U.S.C. §241, 242; (5) Violations of State Bar Act; and (6) Conspiracy
    5   to Violate Civil Rights 52.1 (“Complaint”), Defendants City of Lakewood, George
    6   Bouwens Charles Carter, Patrick McGuckian, Sonia Dias Southwell, Howard I.
    7   Chambers, Thaddeus McCormack and Adrienne Mendoza (collectively
    8   “Answering Defendants”) admit, deny, and allege as follows:
    9         1.     Answering paragraph 1 of the Complaint, insofar as the allegations of
   10   this paragraph contain legal conclusions, no answer is required. To the extent an
   11   answer is required, Answering Defendants admit that venue is proper. Except as so
   12   admitted, Answering Defendants deny each and every allegation contained in
   13   paragraph 1 of the Complaint.
   14         2.     Answering paragraph 2 of the Complaint, insofar as the allegations of
   15   this paragraph contain legal conclusions, no answer is required. To the extent an
   16   answer is required, Answering Defendants admit that this Court has subject-matter
   17   jurisdiction over this case insofar as this case arises under 42 U.S.C. § 1983.
   18   Except as so admitted, Answering Defendants deny each and every allegation
   19   contained in paragraph 2 of the Complaint.
   20         3.     Answering paragraph 3 of the Complaint, insofar as the allegations of
   21   this paragraph contain legal conclusions, no answer is required. To the extent an
   22   answer is required, Answering Defendants admit that this Court has supplemental
   23   jurisdiction over the pendant state law claims. Except as so admitted, Answering
   24   Defendants deny each and every allegation contained in paragraph 3 of the
   25   Complaint.
   26         4.     Answering paragraph 4 of the Complaint, insofar as the allegations of
   27   this paragraph contain legal conclusions, no answer is required. To the extent an
   28   answer is required, Answering Defendants admit that Plaintiff Krage resides at and
                                                  2
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 3 of 26 Page ID #:193



    1   controls 5708 Candor Street in the City of Lakewood, CA. As to the remaining
    2   allegations, Answering Defendants are without sufficient knowledge or
    3   information to form a belief as to the truth of the allegations, and on that basis deny
    4   each and every allegation contained therein.
    5         5.     Answering paragraph 5 of the Complaint, insofar as the allegations of
    6   this paragraph contain legal conclusions, no answer is required. To the extent an
    7   answer is required, Answering Defendants admit that Plaintiff Krage resides at and
    8   controls 5708 Candor Street in the City of Lakewood, CA. As to the remaining
    9   allegations, Answering Defendants are without sufficient knowledge or
   10   information to form a belief as to the truth of the allegations, and on that basis deny
   11   each and every allegation contained therein.
   12         6.     Answering paragraph 6 of the Complaint, insofar as the allegations of
   13   this paragraph contain legal conclusions, no answer is required. To the extent an
   14   answer is required, Answering Defendants admit that Plaintiff Krage resides at and
   15   controls 5708 Candor Street in the City of Lakewood, CA. As to the remaining
   16   allegations, Answering Defendants are without sufficient knowledge or
   17   information to form a belief as to the truth of the allegations, and on that basis deny
   18   each and every allegation contained therein.
   19         7.     Answering paragraph 7 of the Complaint, insofar as the allegations of
   20   this paragraph contain legal conclusions, no answer is required. To the extent an
   21   answer is required, Answering Defendants admit that Plaintiff Krage resides at and
   22   controls 5708 Candor Street in the City of Lakewood, CA. As to the remaining
   23   allegations, Answering Defendants are without sufficient knowledge or
   24   information to form a belief as to the truth of the allegations, and on that basis deny
   25   each and every allegation contained therein.
   26         8.     Answering paragraph 8 of the Complaint, insofar as the allegations of
   27   this paragraph contain legal conclusions, no answer is required. To the extent an
   28   answer is required, Answering Defendants admit that James Krage resides at and
                                                  3
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 4 of 26 Page ID #:194



    1   controls 5708 Candor Street in the City of Lakewood, CA along with Plaintiff
    2   Krage. As to the remaining allegations, Answering Defendants are without
    3   sufficient knowledge or information to form a belief as to the truth of the
    4   allegations, and on that basis deny each and every allegation contained therein.
    5         9.     Answering paragraph 9 of the Complaint, insofar as the allegations of
    6   this paragraph contain legal conclusions, no answer is required. To the extent an
    7   answer is required, Answering Defendants are without sufficient knowledge or
    8   information to form a belief as to the truth of the allegations, and on that basis
    9   denies each and every allegation contained therein.
   10         10.    Answering paragraph 10 of the Complaint, insofar as the allegations
   11   of this paragraph contain legal conclusions, no answer is required. To the extent an
   12   answer is required, Answering Defendants admit the City of Lakewood is a
   13   municipal corporation and general law city. Answering Defendants further admit
   14   that City of Lakewood is not a charter city. Answering Defendants further admit
   15   that Krage’s property at 5708 Candor Street has been the subject of a code
   16   enforcement investigation culminating in a criminal case being filed. Except as so
   17   admitted, Answering Defendants deny each and every allegation contained in
   18   paragraph 10 of the Complaint.
   19         11.    Answering paragraph 11 of the Complaint, insofar as the allegations
   20   of this paragraph contain legal conclusions, no answer is required. To the extent an
   21   answer is required, Answering Defendants admit that Krage’s property at 5708
   22   Candor Street has been the subject of a code enforcement investigation culminating
   23   in a criminal case being filed. Except as so admitted, Answering Defendants deny
   24   each and every allegation contained in paragraph 11 of the Complaint.
   25         12.    Answering paragraph 12 of the Complaint, insofar as the allegations
   26   of this paragraph contain legal conclusions, no answer is required. To the extent an
   27   answer is required, Answering Defendants admit that Defendant George Bouwens
   28   is employed by the City of Lakewood. Except as so admitted, Answering
                                                   4
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 5 of 26 Page ID #:195



    1   Defendants deny each and every allegation contained in paragraph 12 of the
    2   Complaint.
    3         13.    Answering paragraph 13 of the Complaint, insofar as the allegations
    4   of this paragraph contain legal conclusions, no answer is required. To the extent an
    5   answer is required, Answering Defendants admit that Defendant Charles Carter is
    6   employed by the City of Lakewood. Except as so admitted, Answering Defendants
    7   deny each and every allegation contained in paragraph 13 of the Complaint.
    8         14.    Answering paragraph 14 of the Complaint, insofar as the allegations
    9   of this paragraph contain legal conclusions, no answer is required. To the extent an
   10   answer is required, Answering Defendants admit that Defendant Patrick
   11   McGuckian is employed by the City of Lakewood. Except as so admitted,
   12   Answering Defendants deny each and every allegation contained in paragraph 14
   13   of the Complaint.
   14         15.    Answering paragraph 15 of the Complaint, insofar as the allegations
   15   of this paragraph contain legal conclusions, no answer is required. To the extent an
   16   answer is required, Answering Defendants admit that Defendant Sonia Dias
   17   Southwell was previously employed by the City of Lakewood though has retired.
   18   Except as so admitted, Answering Defendants deny each and every allegation
   19   contained in paragraph 15 of the Complaint.
   20         16.    Answering paragraph 16 of the Complaint, insofar as the allegations
   21   of this paragraph contain legal conclusions, no answer is required. To the extent an
   22   answer is required, Answering Defendants admit that Defendant Howard I.
   23   Chambers was previously employed by the City of Lakewood though has retired.
   24   Except as so admitted, Answering Defendants deny each and every allegation
   25   contained in paragraph 16 of the Complaint.
   26          17.   Answering paragraph 17 of the Complaint, insofar as the allegations
   27   of this paragraph contain legal conclusions, no answer is required. To the extent an
   28   answer is required, Answering Defendants admit that Defendant Thaddeus
                                                 5
                                       ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 6 of 26 Page ID #:196



    1   McCormack is employed by the City of Lakewood. Except as so admitted,
    2   Answering Defendants deny each and every allegation contained in paragraph 17
    3   of the Complaint.
    4         18.    Answering paragraph 18 of the Complaint, insofar as the allegations
    5   of this paragraph contain legal conclusions, no answer is required. To the extent an
    6   answer is required, Answering Defendants admit that Jamaar Boyd-Weatherby is
    7   employed by Jones & Mayer and acts as Deputy City Prosecutor for the City of
    8   Lakewood Except as so admitted, Answering Defendants deny each and every
    9   allegation contained in paragraph 18 of the Complaint.
   10         19.    Answering paragraph 19 of the Complaint, insofar as the allegations
   11   of this paragraph contain legal conclusions, no answer is required. To the extent an
   12   answer is required, Answering Defendants admit that Adrienne Mendoza was
   13   previously employed by Jones & Mayer and previously acted as Deputy City
   14   Prosecutor for the City of Lakewood though is no longer employed by Jones &
   15   Mayer or acting in the capacity of City Prosecutor for the City of Lakewood.
   16   Except as so admitted, Answering Defendants deny each and every allegation
   17   contained in paragraph 19 of the Complaint.
   18         20.    Answering paragraph 20 of the Complaint, insofar as the allegations
   19   of this paragraph contain legal conclusions, no answer is required. To the extent an
   20   answer is required, Answering Defendants admit that Jones & Mayer is a dba of
   21   Richard D. Jones a Professional Legal Corporation and contracts with multiple
   22   public agencies throughout California, including the City of Lakewood, to provide
   23   municipal legal services. Except as so admitted, Answering Defendants deny each
   24   and every allegation contained in paragraph 20 of the Complaint.
   25          21.   Answering paragraph 21 of the Complaint, insofar as the allegations
   26   of this paragraph contain legal conclusions, no answer is required. To the extent an
   27   answer is required, Answering Defendants admit that Richard Jones is a named
   28   partner and managing partner in Jones & Mayer. Except as so admitted, Answering
                                                 6
                                       ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 7 of 26 Page ID #:197



    1   Defendants deny each and every allegation contained in paragraph 21 of the
    2   Complaint.
    3         22.    Answering paragraph 22 of the Complaint, Defendant Mayer has been
    4   dismissed thus, no answer is required.
    5         23.    Answering paragraph 23 of the Complaint, insofar as the allegations
    6   of this paragraph contain legal conclusions, no answer is required. To the extent an
    7   answer is required, Answering Defendants are without sufficient knowledge or
    8   information to form a belief as to the truth of the allegations, and on that basis deny
    9   each and every allegation contained therein.
   10         24.    Answering paragraph 24 of the Complaint, insofar as the allegations
   11   of this paragraph contain legal conclusions, no answer is required. To the extent an
   12   answer is required, Answering Defendants are without sufficient knowledge or
   13   information to form a belief as to the truth of the allegations, and on that basis deny
   14   each and every allegation contained therein.
   15         25.    Answering paragraph 25 of the Complaint, insofar as the allegations
   16   of this paragraph contain legal conclusions, no answer is required. To the extent an
   17   answer is required, Answering Defendants are without sufficient knowledge or
   18   information to form a belief as to the truth of the allegations, and on that basis deny
   19   each and every allegation contained therein.
   20         26.    Answering paragraph 26 of the Complaint, insofar as the allegations
   21   of this paragraph contain legal conclusions, no answer is required. To the extent an
   22   answer is required, Answering Defendants admit that the City of Lakewood has no
   23   ownership interest in 5708 Candor Street. Except as so admitted, Answering
   24   Defendants deny each and every allegation contained in paragraph 26 of the
   25   Complaint.
   26         27.    Answering paragraph 27 of the Complaint, insofar as the allegations
   27   of this paragraph contain legal conclusions, no answer is required. To the extent an
   28   answer is required, Answering Defendants admit the City of Lakewood is a
                                                  7
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 8 of 26 Page ID #:198



    1   municipal corporation and general law city. Answering Defendants further admit
    2   that City of Lakewood is not a charter city. Except as so admitted, Answering
    3   Defendants deny each and every allegation contained in paragraph 27 of the
    4   Complaint.
    5         28.    Answering paragraph 28 of the Complaint, insofar as the allegations
    6   of this paragraph contain legal conclusions, no answer is required. To the extent an
    7   answer is required, Answering Defendants deny each and every allegation
    8   contained therein.
    9         29.    Answering paragraph 29 of the Complaint, insofar as the allegations
   10   of this paragraph contain legal conclusions, no answer is required. To the extent an
   11   answer is required, Answering Defendants deny each and every allegation
   12   contained therein.
   13         30.    Answering paragraph 30 of the Complaint, insofar as the allegations
   14   of this paragraph contain legal conclusions, no answer is required. To the extent an
   15   answer is required, Answering Defendants admit the City of Lakewood is a
   16   municipal corporation and general law city. Answering Defendants further admit
   17   that City of Lakewood is not a charter city. Except as so admitted, Answering
   18   Defendants deny each and every allegation contained in paragraph 30 of the
   19   Complaint.
   20          31.   Answering paragraph 31 of the Complaint, insofar as the allegations
   21   of this paragraph contain legal conclusions, no answer is required. To the extent an
   22   answer is required, Answering Defendants admit that Krage’s property at 5708
   23   Candor Street has been the subject of a code enforcement investigation culminating
   24   in a criminal case being filed for multiple violations of the City’s municipal code.
   25   Except as so admitted, Answering Defendants deny each and every allegation
   26   contained in paragraph 31 of the Complaint.
   27         32.    Answering paragraph 32 of the Complaint, insofar as the allegations
   28   of this paragraph contain legal conclusions, no answer is required. To the extent an
                                                  8
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 9 of 26 Page ID #:199



    1   answer is required, Answering Defendants deny each and every allegation
    2   contained therein.
    3         33.    Answering paragraph 33 of the Complaint, insofar as the allegations
    4   of this paragraph contain legal conclusions, no answer is required. To the extent an
    5   answer is required, Answering Defendants deny each and every allegation
    6   contained therein.
    7         34.    Answering paragraph 34 of the Complaint, insofar as the allegations
    8   of this paragraph contain legal conclusions, no answer is required. To the extent an
    9   answer is required, Answering Defendants deny each and every allegation
   10   contained therein.
   11         35.    Answering paragraph 35 of the Complaint, insofar as the allegations
   12   of this paragraph contain legal conclusions, no answer is required. To the extent an
   13   answer is required, Answering Defendants deny each and every allegation
   14   contained therein.
   15         36.    Answering paragraph 36 of the Complaint, insofar as the allegations
   16   of this paragraph contain legal conclusions, no answer is required. To the extent an
   17   answer is required, Answering Defendants deny each and every allegation
   18   contained therein.
   19         37.    Answering paragraph 37 of the Complaint, insofar as the allegations
   20   of this paragraph contain legal conclusions, no answer is required. To the extent an
   21   answer is required, Answering Defendants deny each and every allegation
   22   contained therein.
   23         38.    Answering paragraph 38 of the Complaint, insofar as the allegations
   24   of this paragraph contain legal conclusions, no answer is required. To the extent an
   25   answer is required, Answering Defendants deny each and every allegation
   26   contained therein.
   27         39.    Paragraph 39 of the Complaint merely incorporates by reference the
   28   allegations of previous and future paragraphs. In answering paragraph 39,
                                                 9
                                       ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 10 of 26 Page ID #:200



     1   Answering Defendants incorporate their respective admissions and denials to each
     2   such paragraph enumerated above and below.
     3         40.    Answering paragraph 40 of the Complaint, insofar as the allegations
     4   of this paragraph contain legal conclusions, no answer is required. To the extent an
     5   answer is required, Answering Defendants deny each and every allegation
     6   contained therein.
     7         41.    Answering paragraph 41 of the Complaint, insofar as the allegations
     8   of this paragraph contain legal conclusions, no answer is required. To the extent an
     9   answer is required, Answering Defendants deny each and every allegation
    10   contained therein.
    11         42.    Answering paragraph 42 of the Complaint, insofar as the allegations
    12   of this paragraph contain legal conclusions, no answer is required. To the extent an
    13   answer is required, Answering Defendants deny each and every allegation
    14   contained therein.
    15         43.    Answering paragraph 43 of the Complaint, insofar as the allegations
    16   of this paragraph contain legal conclusions, no answer is required. To the extent an
    17   answer is required, Answering Defendants deny each and every allegation
    18   contained therein.
    19         44.    Answering paragraph 44 of the Complaint, insofar as the allegations
    20   of this paragraph contain legal conclusions, no answer is required. To the extent an
    21   answer is required, Answering Defendants deny each and every allegation
    22   contained therein.
    23         45.    Answering paragraph 45 of the Complaint, insofar as the allegations
    24   of this paragraph contain legal conclusions, no answer is required. To the extent an
    25   answer is required, Answering Defendants deny each and every allegation
    26   contained therein.
    27         46.    Answering paragraph 46 of the Complaint, insofar as the allegations
    28   of this paragraph contain legal conclusions, no answer is required. To the extent an
                                                  10
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 11 of 26 Page ID #:201



     1   answer is required, Answering Defendants are without sufficient knowledge or
     2   information to form a belief as to the truth of the allegations, and on that basis deny
     3   each and every allegation contained therein.
     4         47.    Answering paragraph 47 of the Complaint, insofar as the allegations
     5   of this paragraph contain legal conclusions, no answer is required. To the extent an
     6   answer is required, Answering Defendants deny each and every allegation
     7   contained therein.
     8         48.    Answering paragraph 48 of the Complaint, insofar as the allegations
     9   of this paragraph contain legal conclusions, no answer is required. To the extent an
    10   answer is required, Answering Defendants deny each and every allegation
    11   contained therein.
    12         49.    Answering paragraph 49 of the Complaint, insofar as the allegations
    13   of this paragraph contain legal conclusions, no answer is required. To the extent an
    14   answer is required, Answering Defendants deny each and every allegation
    15   contained therein.
    16         50.    Paragraph 50 of the Complaint merely incorporates by reference the
    17   allegations of previous and future paragraphs. In answering paragraph 50,
    18   Answering Defendants incorporate their respective admissions and denials to each
    19   such paragraph enumerated above and below.
    20         51.    Answering paragraph 51 of the Complaint, insofar as the allegations
    21   of this paragraph contain legal conclusions, no answer is required. To the extent an
    22   answer is required, Answering Defendants deny each and every allegation
    23   contained therein.
    24         52.    Answering paragraph 52 of the Complaint, insofar as the allegations
    25   of this paragraph contain legal conclusions, no answer is required. To the extent an
    26   answer is required, Answering Defendants deny each and every allegation
    27   contained therein.
    28
                                                   11
                                         ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 12 of 26 Page ID #:202



     1         53.    Answering paragraph 53 of the Complaint, insofar as the allegations
     2   of this paragraph contain legal conclusions, no answer is required. To the extent an
     3   answer is required, Answering Defendants deny each and every allegation
     4   contained therein.
     5         54.    Answering paragraph 54 of the Complaint, insofar as the allegations
     6   of this paragraph contain legal conclusions, no answer is required. To the extent an
     7   answer is required, Answering Defendants deny each and every allegation
     8   contained therein.
     9         55.    Answering paragraph 55 of the Complaint, insofar as the allegations
    10   of this paragraph contain legal conclusions, no answer is required. To the extent an
    11   answer is required, Answering Defendants deny each and every allegation
    12   contained therein.
    13         56.    Answering paragraph 56 of the Complaint, insofar as the allegations
    14   of this paragraph contain legal conclusions, no answer is required. To the extent an
    15   answer is required, Answering Defendants deny each and every allegation
    16   contained therein.
    17         57.    Answering paragraph 57 of the Complaint, insofar as the allegations
    18   of this paragraph contain legal conclusions, no answer is required. To the extent an
    19   answer is required, Answering Defendants deny each and every allegation
    20   contained therein.
    21         58.    Answering paragraph 58 of the Complaint, insofar as the allegations
    22   of this paragraph contain legal conclusions, no answer is required. To the extent an
    23   answer is required, Answering Defendants deny each and every allegation
    24   contained therein.
    25         59.    Answering paragraph 59 of the Complaint, insofar as the allegations
    26   of this paragraph contain legal conclusions, no answer is required. To the extent an
    27   answer is required, Answering Defendants deny each and every allegation
    28   contained therein.
                                                  12
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 13 of 26 Page ID #:203



     1         60.    Answering paragraph 60 of the Complaint, Answering Defendants are
     2   without sufficient knowledge or information to form a belief as to the truth of the
     3   allegations, and on that basis deny each and every allegation contained therein.
     4         61.    Paragraph 61 of the Complaint merely incorporates by reference the
     5   allegations of previous and future paragraphs. In answering paragraph 61,
     6   Answering Defendants incorporate their respective admissions and denials to each
     7   such paragraph enumerated above and below.
     8         62.    Answering paragraph 62 of the Complaint, insofar as the allegations
     9   of this paragraph contain legal conclusions, no answer is required. To the extent an
    10   answer is required, Answering Defendants deny each and every allegation
    11   contained therein.
    12         63.    Answering paragraph 63 of the Complaint, insofar as the allegations
    13   of this paragraph contain legal conclusions, no answer is required. To the extent an
    14   answer is required, Answering Defendants deny each and every allegation
    15   contained therein.
    16         64.    Answering paragraph 64 of the Complaint, insofar as the allegations
    17   of this paragraph contain legal conclusions, no answer is required. To the extent an
    18   answer is required, Answering Defendants deny each and every allegation
    19   contained therein.
    20         65.    Answering paragraph 65 of the Complaint, insofar as the allegations
    21   of this paragraph contain legal conclusions, no answer is required. To the extent an
    22   answer is required, Answering Defendants deny each and every allegation
    23   contained therein.
    24         66.    Answering paragraph 66 of the Complaint, insofar as the allegations
    25   of this paragraph contain legal conclusions, no answer is required. To the extent an
    26   answer is required, Answering Defendants deny each and every allegation
    27   contained therein.
    28         67.    Answering paragraph 67 of the Complaint, insofar as the allegations
                                                  13
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 14 of 26 Page ID #:204



     1   of this paragraph contain legal conclusions, no answer is required. To the extent an
     2   answer is required, Answering Defendants deny each and every allegation
     3   contained therein.
     4         68.    Answering paragraph 68 of the Complaint, insofar as the allegations
     5   of this paragraph contain legal conclusions, no answer is required. To the extent an
     6   answer is required, Answering Defendants deny each and every allegation
     7   contained therein.
     8         69.    Answering paragraph 69 of the Complaint, insofar as the allegations
     9   of this paragraph contain legal conclusions, no answer is required. To the extent an
    10   answer is required, Answering Defendants deny each and every allegation
    11   contained therein.
    12         70.    Answering paragraph 70 of the Complaint, Answering Defendants are
    13   without sufficient knowledge or information to form a belief as to the truth of the
    14   allegations, and on that basis deny each and every allegation contained therein.
    15         71.    Paragraph 71 of the Complaint merely incorporates by reference the
    16   allegations of previous and future paragraphs. In answering paragraph 71,
    17   Answering Defendants incorporate their respective admissions and denials to each
    18   such paragraph enumerated above and below.
    19         72.    Answering paragraph 72 of the Complaint, insofar as the allegations
    20   of this paragraph contain legal conclusions, no answer is required. To the extent an
    21   answer is required, Answering Defendants deny each and every allegation
    22   contained therein.
    23         73.    Answering paragraph 73 of the Complaint, insofar as the allegations
    24   of this paragraph contain legal conclusions, no answer is required. To the extent an
    25   answer is required, Answering Defendants deny each and every allegation
    26   contained therein.
    27         74.    Answering paragraph 74 of the Complaint, insofar as the allegations
    28   of this paragraph contain legal conclusions, no answer is required. To the extent an
                                                  14
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 15 of 26 Page ID #:205



     1   answer is required, Answering Defendants deny each and every allegation
     2   contained therein.
     3         75.    Answering paragraph 75 of the Complaint, insofar as the allegations
     4   of this paragraph contain legal conclusions, no answer is required. To the extent an
     5   answer is required, Answering Defendants deny each and every allegation
     6   contained therein.
     7         76     Answering paragraph 76 of the Complaint, Answering Defendants are
     8   without sufficient knowledge or information to form a belief as to the truth of the
     9   allegations, and on that basis deny each and every allegation contained therein.
    10         77.    Paragraph 77 of the Complaint merely incorporates by reference the
    11   allegations of previous and future paragraphs. In answering paragraph 77,
    12   Answering Defendants incorporate their respective admissions and denials to each
    13   such paragraph enumerated above and below.
    14         78.    Answering paragraph 78 of the Complaint, insofar as the allegations
    15   of this paragraph contain legal conclusions, no answer is required. To the extent an
    16   answer is required, Answering Defendants deny each and every allegation
    17   contained therein.
    18         79.    Answering paragraph 79 of the Complaint, insofar as the allegations
    19   of this paragraph contain legal conclusions, no answer is required. To the extent an
    20   answer is required, Answering Defendants deny each and every allegation
    21   contained therein.
    22         80.    Answering paragraph 80 of the Complaint, insofar as the allegations
    23   of this paragraph contain legal conclusions, no answer is required. To the extent an
    24   answer is required, Answering Defendants deny each and every allegation
    25   contained therein.
    26         81.    Answering paragraph 81 of the Complaint, insofar as the allegations
    27   of this paragraph contain legal conclusions, no answer is required. To the extent an
    28   answer is required, Answering Defendants deny each and every allegation
                                                  15
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 16 of 26 Page ID #:206



     1   contained therein.
     2         82.    Answering paragraph 82 of the Complaint, insofar as the allegations
     3   of this paragraph contain legal conclusions, no answer is required. To the extent an
     4   answer is required, Answering Defendants deny each and every allegation
     5   contained therein.
     6         83.    Answering paragraph 83 of the Complaint, insofar as the allegations
     7   of this paragraph contain legal conclusions, no answer is required. To the extent an
     8   answer is required, Answering Defendants deny each and every allegation
     9   contained therein.
    10         84.    Answering paragraph 84 of the Complaint, Answering Defendants are
    11   without sufficient knowledge or information to form a belief as to the truth of the
    12   allegations, and on that basis deny each and every allegation contained therein.
    13         85.    Answering paragraph 85 of the Complaint, insofar as the allegations
    14   of this paragraph contain legal conclusions, no answer is required. To the extent an
    15   answer is required, Answering Defendants deny each and every allegation
    16   contained therein.
    17         86.    Answering paragraph 86 of the Complaint, insofar as the allegations
    18   of this paragraph contain legal conclusions, no answer is required. To the extent an
    19   answer is required, Answering Defendants deny each and every allegation
    20   contained therein.
    21         87.    Answering paragraph 87 of the Complaint, insofar as the allegations
    22   of this paragraph contain legal conclusions, no answer is required. To the extent an
    23   answer is required, Answering Defendants deny each and every allegation
    24   contained therein.
    25         88.    Answering paragraph 88 of the Complaint, insofar as the allegations
    26   of this paragraph contain legal conclusions, no answer is required. To the extent an
    27   answer is required, Answering Defendants deny each and every allegation
    28   contained therein.
                                                  16
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 17 of 26 Page ID #:207



     1         89.    Paragraph 89 of the Complaint merely incorporates by reference the
     2   allegations of previous and future paragraphs. In answering paragraph 89,
     3   Answering Defendants incorporate their respective admissions and denials to each
     4   such paragraph enumerated above and below.
     5         90.    Answering paragraph 90 of the Complaint, insofar as the allegations
     6   of this paragraph contain legal conclusions, no answer is required. To the extent an
     7   answer is required, Answering Defendants deny each and every allegation
     8   contained therein.
     9         91.    Answering paragraph 91 of the Complaint, insofar as the allegations
    10   of this paragraph contain legal conclusions, no answer is required. To the extent an
    11   answer is required, Answering Defendants deny each and every allegation
    12   contained therein.
    13         92.    Answering paragraph 92 of the Complaint, insofar as the allegations
    14   of this paragraph contain legal conclusions, no answer is required. To the extent an
    15   answer is required, Answering Defendants deny each and every allegation
    16   contained therein.
    17         93.    Answering paragraph 93 of the Complaint, insofar as the allegations
    18   of this paragraph contain legal conclusions, no answer is required. To the extent an
    19   answer is required, Answering Defendants deny each and every allegation
    20   contained therein.
    21         94.    Answering paragraph 94 of the Complaint, insofar as the allegations
    22   of this paragraph contain legal conclusions, no answer is required. To the extent an
    23   answer is required, Answering Defendants deny each and every allegation
    24   contained therein.
    25         95.    Answering paragraph 95 of the Complaint, Answering Defendants are
    26   without sufficient knowledge or information to form a belief as to the truth of the
    27   allegations, and on that basis deny each and every allegation contained therein.
    28
                                                  17
                                        ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 18 of 26 Page ID #:208



     1                               AFFIRMATIVE DEFENSES
     2         In addition to each of the admissions and denials set forth above, Answering
     3   Defendants assert the following affirmative defenses. The assertion of an
     4   affirmative defense shall not negate, by any means, Plaintiff’s burden of proof on
     5   any element of her claims.
     6

     7                           FIRST AFFIRMATIVE DEFENSE
     8                            (Failure to State a Claim for Relief)
     9         Answering Defendants allege that neither the Complaint, nor any claim for
    10   relief asserted therein, asserts facts sufficient to constitute a claim against
    11   Answering Defendants.
    12

    13                         SECOND AFFIRMATIVE DEFENSE
    14                                      (Lawful Conduct)
    15         Answering Defendants allege that their conduct was at all times reasonable
    16   and lawful under the circumstances.
    17

    18                           THIRD AFFIRMATIVE DEFENSE
    19                                (Failure to Mitigate Damages)
    20         Answering Defendants allege that that though under a duty to do so, Plaintiff
    21   has failed and neglected to mitigate the alleged damages, and therefore cannot
    22   recover against Answering Defendants whether as alleged, or otherwise.
    23   Answering Defendants are informed and believe and thereon allege that Plaintiff
    24   failed to exercise his duty to mitigate and limit her damage claims as to Answering
    25   Defendants, which acts and omissions by Plaintiff have estopped Plaintiff from
    26   asserting any claim for damages or seeking the relief requested against Answering
    27   Defendants.
    28
                                                    18
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 19 of 26 Page ID #:209



     1                         FOURTH AFFIRMATIVE DEFENSE
     2                                         (Privilege)
     3         Answering Defendants allege that each and claim for relief contained in
     4   Plaintiff’s Complaint is barred because their conduct was, at all times, justified and
     5   privileged.
     6

     7                            FIFTH AFFIRMATIVE DEFENSE
     8                                  (Speculative Damages)
     9         Answering Defendants allege that Plaintiff’s claims for damages are barred,
    10   either in whole or in part, because Plaintiff’s purported damages are remote,
    11   speculative and/or unavailable as a matter of law.
    12

    13                            SIXTH AFFIRMATIVE DEFENSE
    14                                   (Qualified Immunity)
    15         Answering Defendants allege that the Complaint is barred as to the
    16   individual Defendants as to the claims under federal law because they are entitled
    17   to qualified immunity.
    18

    19                        SEVENTH AFFIRMATIVE DEFENSE
    20                                          (Waiver)
    21         Answering Defendants allege that Plaintiff has engaged in conduct and
    22   activities sufficient to constitute a waiver of any alleged duty, act or omission of
    23   any nature by Answering Defendants, which waiver serves to preclude any
    24   recovery here sought by Plaintiff.
    25

    26
    27

    28
                                                   19
                                         ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 20 of 26 Page ID #:210



     1                         EIGHTH AFFIRMATIVE DEFENSE
     2                                 (No Abuse of Discretion)
     3         Answering Defendants allege that Plaintiff is not entitled to relief on the
     4   ground that any conduct by or on behalf of Answering Defendants was at all times
     5   reasonable and did not constitute an abuse of discretion.
     6

     7                          NINTH AFFIRMATIVE DEFENSE
     8                                     (Unclean Hands)
     9         Answering Defendants allege that each and every claim for relief contained
    10   in Plaintiff’s Complaint is barred by the equitable doctrine of unclean hands.
    11

    12                          TENTH AFFIRMATIVE DEFENSE
    13                                  (Against Public Policy)
    14         Answering Defendants reserve as an affirmative defense that Plaintiff is not
    15   entitled to relief on the ground that a judgment in favor of Plaintiff and against
    16   Defendants would violate public policy.
    17

    18                       ELEVENTH AFFIRMATIVE DEFENSE
    19                                (First Amendment Rights)
    20         Answering Defendants reserve as an affirmative defense that, at all times
    21   relevant to the Complaint, each acted in good faith and in furtherance of their First
    22   Amendment Rights under the United States Constitution and California
    23   Constitution.
    24

    25                       TWELFTH AFFIRMATIVE DEFENSE
    26                                      (Prior Restraint)
    27         Answering Defendants allege that the relief requested by Plaintiff would
    28   constitute a prior restraint on freedom of speech in violation of the United States
                                                   20
                                         ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 21 of 26 Page ID #:211



     1   Constitution and California Constitution.
     2

     3                     THIRTEENTH AFFIRMATIVE DEFENSE
     4                                     (No Violation of Rights)
     5         Answering Defendants allege that they acted in good faith and neither
     6   directly nor indirectly performed any acts which would constitute a violation of
     7   any laws or regulations or a violation of any right or any duty owed to Plaintiff.
     8

     9                     FOURTEENTH AFFIRMATIVE DEFENSE
    10                  (Violation of Code of Civil Procedure Section 425.16)
    11         Answering Defendants allege that the Complaint is a SLAPP suit precluded
    12   by Code of Civil Procedure section 425.16.
    13

    14                       FIFTEENTH AFFIRMATIVE DEFENSE
    15                                  (Statute of Limitations)
    16         Answering Defendants reserve as an affirmative defense that the Complaint
    17   is barred by the applicable statute of limitations, including Code of Civil Procedure
    18   section 335.1. See also Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004).
    19
    20                       SIXTEENTH AFFIRMATIVE DEFENSE
    21                                  (No Statutory Tolling)
    22         Answering Defendants reserve as an affirmative defense that Plaintiff is not
    23   entitled to statutory tolling of the statute of limitations. See Cal.Code.Civ.Proc. §§
    24   352 and 357.
    25

    26
    27

    28
                                                   21
                                         ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 22 of 26 Page ID #:212



     1                     SEVENTEENTH AFFIRMATIVE DEFENSE
     2                                   (No Equitable Tolling)
     3         Answering Defendants reserve as an affirmative defense that Plaintiff is not
     4   entitled to equitable tolling of the statute of limitations.
     5

     6                      EIGHTEENTH AFFIRMATIVE DEFENSE
     7                                    (California Tort Claims Act)
     8         Answering Defendants reserve as an affirmative defense that each and every
     9   state-law claim for relief contained in Plaintiff’s Complaint is barred because
    10   Plaintiff failed to comply with the claims presentation requirements of California
    11   Government Code sections 900, et seq..
    12

    13                      NINETEENTH AFFIRMATIVE DEFENSE
    14                                  (Prosecutorial Immunity)
    15         Answering Defendants allege each and every claim in the Complaint is
    16   barred because Answering Defendants have prosecutorial immunity.
    17

    18                       TWENTIETH AFFIRMATIVE DEFENSE
    19                          (Claims Barred by Govt. Code § 815.6)
    20         Answering Defendants allege that each and every state-law claim for relief
    21   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
    22   section 815.6. Specifically, where a public entity is under a mandatory duty
    23   imposed by an enactment that is designed to protect against the risk of a particular
    24   kind of injury, the public entity is liable for an injury of that kind proximately
    25   caused by its failure to discharge the duty unless the public entity establishes that it
    26   exercised reasonable diligence to discharge the duty.
    27

    28
                                                     22
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 23 of 26 Page ID #:213



     1                    TWENTY FIRST AFFIRMATIVE DEFENSE
     2                          (Claims Barred by Govt. Code § 818.2)
     3         Answering Defendants allege that each and every state-law claim for relief
     4   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
     5   section 818.2. Specifically, a public entity is not liable for an injury caused by
     6   adopting or failing to adopt an enactment or by failing to enforce any law.
     7

     8                      TWENTY-SECOND AFFIRMATIVE DEFENSE
     9                           (Claims Barred by Govt. Code § 815)
    10         Answering Defendants allege that each and every state-law claim for relief
    11   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
    12   section 815. Specifically, except as otherwise provided by statute, a public entity
    13   is not liable for an injury, whether such injury arises out of an act or omission of
    14   the public entity or a public employee or any other person.
    15

    16                       TWENTY-THIRD AFFIRMATIVE DEFENSE
    17                          (Claims Barred by Govt. Code § 815.2)
    18         Answering Defendants allege that each and every state-law claim for relief
    19   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
    20   section 815.2. Specifically, except as otherwise provided by statute, a public entity
    21   is not liable for an injury resulting from an act or omission of an employee of the
    22   public entity where the employee is immune from liability.
    23

    24                      TWENTY-FOURTH AFFIRMATIVE DEFENSE
    25                          (Claims Barred by Govt. Code § 820.2)
    26         Answering Defendants allege that each and every state-law claim for relief
    27   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
    28   section 820.2. Specifically, except as otherwise provided by statute, a public
                                                   23
                                         ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 24 of 26 Page ID #:214



     1   employee is not liable for an injury resulting from his act or omission where the act
     2   or omission was the result of the exercise of the discretion vested in him/her,
     3   whether or not such discretion be abused.
     4

     5                         TWENTY-FIFTH AFFIRMATIVE DEFENSE
     6                           (Claims Barred by Govt. Code § 820.4)
     7            Answering Defendants allege that each and every state-law claim for relief
     8   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
     9   section 820.4. Specifically, a public employee is not liable for his/her act or
    10   omission, exercising due care, in the execution or enforcement of any law.
    11

    12                         TWENTY-SIXTH AFFIRMATIVE DEFENSE
    13                           (Claims Barred by Govt. Code § 820.8)
    14            Answering Defendants allege that each and every state-law claim for relief
    15   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
    16   section 820.8. Specifically, except as otherwise provided by statute, a public
    17   employee is not liable for an injury caused by the act or omission of another
    18   person.
    19                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE
    20                           (Claims Barred by Govt. Code § 821.6)
    21            Answering Defendants allege that each and every state-law claim for relief
    22   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
    23   section 815. Specifically, the City and/or the individual employees of the City are
    24   immune from liability for malicious prosecution or injury caused by their
    25   instituting or prosecuting any judicial or administrative proceeding within the
    26   scope of their employment, even if they acted maliciously and without probable
    27   cause.
    28
                                                   24
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 25 of 26 Page ID #:215



     1                      TWENTY-EIGHTH AFFIRMATIVE DEFENSE
     2                          (Claims Barred by Govt. Code § 818.2)
     3         Answering Defendants allege that each and every state-law claim for relief
     4   contained in Plaintiff’s Complaint is barred by the provisions of Government Code
     5   section 818.2. Specifically, a public entity is not liable for an injury caused by
     6   adopting or failing to adopt an enactment or by failing to enforce any law.
     7

     8                       TWENTY-NINTH AFFIRMATIVE DEFENSE
     9                     (Exhaustion of Administrative or Procedural Remedies)
    10         Answering Defendants reserve as an affirmative defense that the Complaint
    11   is barred in that Plaintiff failed to exhaust administrative and procedural remedies.
    12

    13                       THIRTIETH AFFIRMATIVE DEFENSE
    14                    (Reservation of Additional Affirmative Defenses)
    15         Answering Defendants allege that they are without sufficient information as
    16   to the nature and scope of Plaintiff’s claims for relief to be able to be fully assess
    17   and set forth all potentially-applicable affirmative defenses in this matter.
    18   Accordingly, Answering Defendants hereby reserve the right to allege additional
    19   affirmative defenses as further information becomes known.
    20

    21                                 PRAYER FOR RELIEF
    22         WHEREFORE, Answering Defendants pray as follows:
    23         1.     That Plaintiff takes nothing by reason of her Complaint, and that
    24   judgment be entered in favor of Answering Defendants;
    25         2.     That Answering Defendants be awarded costs of suit and attorney's
    26   fees incurred in defense of this action pursuant to 42 U.S.C. § 1988 and other legal
    27   grounds; and
    28
                                                    25
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06069-JWH-SHK Document 16 Filed 12/18/19 Page 26 of 26 Page ID #:216



     1        3.    For such other and further relief as the Court deems just and proper.
     2

     3
         Dated: December 18, 2019               Respectfully submitted,
     4
                                                JONES & MAYER
     5

     6
                                                By:/s/ Denise L. Rocawich
     7                                            JAMES R. TOUCHSTONE
                                                  DENISE L. ROCAWICH
     8                                            Attorneys for Defendants City of
                                                  Lakewood, Bouwens, Carter,
     9                                            McGuckian, Southwell, Chambers,
                                                  McCormack and Mendoza
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26
    27

    28
                                                26
                                      ANSWER TO COMPLAINT
